 



Agreement to Extend Time for Payment of August 29,2013

 

“12% Secured Promissory Due Note August 31, 2018”

 

This Agreement to Extend Time for Payment of August 29, 2013 “12% Secured
Promissory Note due August 31, 2018” is entered into by and between Plastic20il,
Inc. aka JBI, Inc., a Nevada corporation (the “Company”) and Richard Heddle, the
Company’s Chief Executive Officer and a member of the Company board of directors
(“Holder”) effective August 31, 2018.

 

WHEREAS, on August 29,2013, the Company entered into a Subscription Agreement
(the “Purchase Agreement”) with Holder;

 

WHEREAS, pursuant to the Purchase Agreement the Company sold to Holder a $1
million principal amount “12% Secured Promissory Note due August 31, 2018” (the
“August Note”);

 

WHEREAS, the August Note issued by the Company provides inter alia that all
principal and interest on the Note is due and payable in full by the Company on
August 31, 2018;

 

WHEREAS, the Company and Holder desire to extend the date when payment of all
principal and interest is due and payable to December 1, 2018; and,

 

WHEREAS, the August Note provides that, to be effective, such an extension of
the time for payment must be agreed in writing by Holder;

 

NOW, THEREFORE, the Company and Holder agree that the time for payment of all
principal and interest due and payable on the August Note is hereby extended
from August 31, 2018 to December 1, 2018.

 

“Holder”   “The Company”             Plastic20il, Inc. [ex10-1_001.jpg]        
      By: /s/ Richard Heddle Richard Heddle     Richard Heddle       Chief
Executive Officer

 

 

 

 